NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                WALTER M. BROWN,
                    Petitioner

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent
            ______________________

                      2017-1160
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-844E-15-0398-C-1.
                ______________________

                Decided: April 11, 2017
                ______________________

   WALTER M. BROWN, Pine Bluff, AR, pro se.

    ROBERT C. BIGLER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., STEVEN J.
GILLINGHAM.
                ______________________

      Before DYK, MOORE, and REYNA, Circuit Judges.
2                                            BROWN   v. OPM



REYNA, Circuit Judge.
    Mr. Brown appeals a final decision of the Merit Sys-
tems Protection Board that dismissed his petition for
enforcement of a prior Board decision and order in his
favor. The Board’s factual determination that the Office
of Personnel Management complied with the order is not
challenged, and the Board correctly determined that it
lacks authority to grant the additional relief requested by
Mr. Brown. We therefore affirm.
                        BACKGROUND
    While working for the U.S. Postal Service, Mr. Brown
suffered from several disabling conditions, and he applied
for disability retirement benefits under the Federal
Employees’ Retirement System (“FERS”). The Office of
Personnel Management (“OPM”) denied his application
for FERS benefits in December 2014 and denied his
request for reconsideration in April 2015.
     The Board reversed, finding that Mr. Brown proved
his entitlement to disability retirement. Accordingly, the
Board ordered OPM to provide him with FERS disability
retirement benefits and interim payments within twenty
days after its initial decision became final. The initial
decision became final on February 26, 2016, and neither
party appealed, so Mr. Brown should have received bene-
fits beginning on March 17, 2016.
    Before that deadline—on March 14—Mr. Brown filed
a petition for enforcement of the Board’s decision seeking
monetary damages for every day OPM’s payment was
delayed. Although the record is not clear on this point,
Mr. Brown’s receipt of the interim payments may have
been delayed due to an administrative error that occurred
when OPM direct deposited the funds into Mr. Brown’s
bank account.
    The Board denied the petition, finding that OPM
proved its compliance with the Board’s order by prepon-
BROWN   v. OPM                                            3



derant evidence. The record revealed that OPM author-
ized Mr. Brown’s FERS benefits, paid him a lump sum for
the period from April 2015 to February 2016, and com-
menced interim payments in March 2016. Mr. Brown did
not contest that he received those payments. With re-
spect to the requested monetary damages, the Board
determined that it lacks authority to award such damages
due to an alleged delay in OPM’s compliance. Mr. Brown
appeals.
                       DISCUSSION
     We have jurisdiction to review the Board’s final deci-
sions. 28 U.S.C. § 1295(a)(9). We must affirm unless the
Board’s decision is: “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law;
(2) obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c).
    Mr. Brown does not challenge the Board’s factual de-
termination that OPM proved its compliance. Nor does he
contest receipt of FERS disability benefits. Instead, it
seems that Mr. Brown continues to seek damages for a
delay that may have occurred in his receipt of interim
payments. The Board correctly determined that its lacks
any statutory authority to award monetary damages for
any such delay. The Board’s authority to enforce compli-
ance with its orders is limited to the discretion to prevent
certain employees from receiving their salary during a
period of non-compliance. 5 U.S.C. § 1204(e)(2).
     To the extent that Mr. Brown also contends that he is
not receiving his elected health or life insurance benefits,
the Board lacks jurisdiction over such claims, which must
be filed in a United States district court or the Court of
Federal Claims. 5 U.S.C. §§ 8701, 8912. We therefore
affirm.
                       AFFIRMED
4                       BROWN   v. OPM



                COSTS
    No costs.